PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KING'S COLLEGE LONDON
Application No. 14/890,372
Filed: 10 Nov 2015
For: PLASMONIC HYDROGEN DETECTION
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed April 8, 2019, to withdraw the holding of abandonment in the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

A Notice of Abandonment was mailed March 13, 2019, stating that the application was abandoned for failure to timely file a proper reply to the Office communication mailed July 13, 2018, because no reply has been received. 
Petitioner asserts a notice of appeal was timely filed in response to the final Office action mailed July 13, 2018.

Petitioner’s argument is persuasive to the extent indicated. On July 13, 2018, a final Office action was mailed. On January 11, 2019, an amendment after final rejection was filed, along with a three month extension of time, a notice of appeal and the notice of appeal fee. On January 25, 2019, an Advisory Action Before the Filing of an Appeal Brief was mailed, stating that the amendment after final rejection did not place the application in condition for allowance. While the Advisory Action stated at the top of the page that no notice of appeal was filed, the Notice of Appeal section (item 2) of the Advisory Action was also checked, indicating receipt of the Notice of Appeal filed January 11, 2019, and that an appeal brief in compliance with 37 CFR 41.37 must be timely filed to avoid dismissal of the appeal. Extensions of time were available under 37 CFR 1.136(a). See 37 CFR 41.37(e). 

Thus, an appeal brief was required to be filed not later than March 11, 2019, or, with the requisite extension of time, Monday, August 12, 2019. The showing of record is that no appeal brief has been received. 37 CFR 1.181(f) states that the mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings.

The showing of record is that the application became abandoned March 12, 2019 for failure to timely submit an appeal brief in response to the Notice of Appeal filed January 11, 2019.

It is noted that an additional amendment after final rejection was filed with the petition on April 11, 2019. As this amendment was filed after the maximum extendable period for reply had expired, assuming, arguendo, the amendment placed the application in condition for allowance, the application would be abandoned because the amendment after final rejection is untimely.

If petitioner has evidence that an appeal brief was timely submitted, a renewed petition may be filed accompanied by proof of the timely filing of the appeal brief.

In the absence of a showing that a proper and timely reply was filed in this application, the holding of abandonment will not be withdrawn. The petition is therefore dismissed.

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

An appeal brief, an amendment which places the application in condition for allowance, or an RCE would need to be submitted as the reply required under (1) above.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231. 

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:		PTO/SB/64 (10-21) Petition For Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a)





    
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)